Citation Nr: 1045217	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for varicose veins of the left 
leg, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 until April 1956.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Baltimore, 
Maryland.

In the rating decision on appeal, the Veteran was denied an 
application to reopen his claim of service connection for a 
bilateral hip disorder, claimed as arthritis.  That same month 
the Veteran submitted a Notice of Disagreement regarding, among 
others, the issue of service connection relating to his hips.  
The Veteran has not been afforded a Statement of the Case 
regarding this issue.

The the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a bilateral hip disorder been raised by the 
record, however the Veteran has not been afforded the 
opportunity to perfect his appeal.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the Agency of Original Jurisdiction (AOJ) for appropriate 
action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Varicose veins of the left leg have been productive of pain and 
swelling, but has not been productive of ulcers.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
varicose veins of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the Veteran in September 2004, 
thus meeting the requirements of notice as related to Kent.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
October 2006 and July 2008 that fully addressed all notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the division of 
responsibility between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated with the 
issuance of a Statement of the Case in December 2008.  Neither 
the Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, S. 
Ct. 1696, (U.S. 2009).  Moreover, in an October 2010 hearing 
before the undersigned, the presiding Veterans Law Judge 
clarified the issues on appeal and identified potentially 
relevant additional evidence that the appellant may submit in 
support of their claim.  These actions by the undersigned 
supplement VA's compliance with the VCAA and serve to satisfy the 
obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in November 2006, during which the 
examiner took down the Veteran's history, considered the lay 
evidence, laid a factual foundation for the conclusions reached, 
and reached conclusions based on the examination that are 
consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  The Board recognizes that 
the examiner does not expressly state whether the Veteran's 
entire claims file was reviewed, however because all conclusions 
were supported by evidence before the examiner, the examination 
of the appellant is found, nonetheless, to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at his October 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran's 40 percent 
disability rating for varicose veins of the left leg was 
confirmed and continued.  The Veteran's disability is rated under 
38 C.F.R. § 4.1004, Diagnostic Code (DC or Code) 7120 (2010).  
Under this Code, a 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted for 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration.  Finally, a 100 percent 
rating is assigned for massive board-like edema with constant 
pain at rest. 38 C.F.R. § 4.104, DC 7120 (2010).

A note following the DC 7120 criteria provides that these 
evaluations are for the involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately, and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable. Id.

In March 2006 the Veteran complained of cramping of his feet at 
night.  There was no history of claudication.  Private 
examination in March 2006 disclosed that the feet were bluish in 
color, probably secondary to venous insufficiency, but were 
otherwise normal.  There was no ulceration.

In August 2006, the Veteran was seen for left leg swelling.  
Examination revealed swelling of the ankle below the knee, just 
above the malleolus with some chronic venous stasis changes and 
varicose veins.  Good pulse was noted throughout the leg, foot 
and groin.  A left venous Doppler study was reviewed and showed 
no evidence of venous thrombosis.  On follow-up appointment in 
September 2006, vein stripping was noted, but surgical treatment 
was not indicated at that time.  It was noted that avoidance of 
ulceration was critical.

On VA examination in November 2006, the left leg showed visible, 
palpable varicose veins.  There were no signs of any skin 
changes, like eczema, however the Veteran did have extensive 
spider veins on his left leg from the ankle to the left foot.  
There were no ulcerations.

A private medical report of February 2009 indicated that the left 
femoral vein was compressible.  The greater saphenous vein 
demonstrated segmental thrombosis on the mid portion of the 
greater saphenous vein in the mid thigh.  The superficial 
femoral, popliteal and calf veins were also compressible and wave 
forms were normal with normal augmentation of flow.  The 
impression was of segmental acute thrombosis of the greater 
saphenous vein which was a superficial vein on the mid thigh.

During his October 2010 hearing before the undersigned, the 
Veteran and his wife stated that the Veteran had been 
experiencing swelling, constant pain, discoloration, tenderness, 
and ulcers associated with the left leg and foot.

After a careful review of the evidence above, the Board finds the 
Veteran's varicose veins of the left leg to be no more than 40 
percent disabling.  Again, the current 40 percent evaluation is 
warranted by persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  In order to warrant a 
higher evaluation, there must be persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, which would call for a 60 percent rating.  Finally, a 
100 percent rating is assigned for massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, DC 7120 (2010).  

The Board is cognizant that the Veteran has endorsed swelling, 
ulceration, discoloration and constant pain.  However, while 
swelling was confirmed in an August 2006 medical report, on VA 
examination in November 2006 the Veteran had no ulceration.  We 
also note several inconsistencies between the Veteran's testimony 
and the objective observations of medical professionals.  These 
inconsistencies, however, are not material.  The Board finds that 
the appellant does experience pain, swelling, tenderness, and a 
change in the appearance of the leg.  He has also described 
discoloration.  The Board also notes that his report of 
ulceration in the past is not inconsistent with recent evidence 
disclosing no ulceration at any time during the appeal period.  
38 U.S.C.A. § 5110(b)(2) (West 2002).

In sum, the credible testimony and pleadings establish that the 
Veteran's symptoms do not more closely approximate the criteria 
for an increased evaluation.  Furthermore the medical evidence is 
generally consistent with the lay evidence which, when accepted 
as true, shows some persistent edema, no eczema, and no 
persistent ulceration.  Accordingly, the Veteran's symptomatology 
does not reach the level contemplated by a 60 percent rating.

Based on the foregoing, the Board concludes that the Veteran's 
varicose veins of the left leg have been 40 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.




ORDER

An evaluation in excess of 40 percent for varicose veins of the 
left leg is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


